FILED
                            NOT FOR PUBLICATION                              APR 11 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         Nos. 13-30228
                                                       13-30230
               Plaintiff - Appellee,
                                                  D.C. Nos. 2:07-cr-00081-FVS
  v.                                                        2:12-cr-00075-FVS

DUSTIN T. PERRIN,                                 MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                              Submitted April 7, 2014 **

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       In these consolidated appeals, Dustin T. Perrin appeals from two consecutive

sentences of one year and a day imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Perrin contends that the district court procedurally erred by failing to explain

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
adequately the sentences imposed. We review for plain error, see United States v.

Miqbel, 444 F.3d 1173, 1176 (9th Cir. 2006), and find none. The record reflects

that the court heard Perrin’s arguments and imposed the consecutive sentences as a

sanction for Perrin’s breach of trust. See id. at 1182. Moreover, Perrin has not

shown a reasonable probability that he would have received a different sentence

had the district court provided a more thorough explanation of the sentence. See

United States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

       Perrin next contends that his sentence is substantively unreasonable in light

of the mitigating factors, including his drug addiction, and because the district

court put undue weight on the need to protect the public. The district court did not

abuse its discretion in imposing Perrin’s sentence. See Gall v. United States, 552
U.S. 38, 51 (2007). The within-Guidelines consecutive sentences are substantively

reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors, and the totality of

the circumstances, including Perrin’s repeated violations of supervised release. See

id.; see also United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009)

(“The weight to be given the various factors in a particular case is for the discretion

of the district court.”).

       AFFIRMED.




                                           2                          13-30228 & 13-30230